Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed December 18, 2012.




                                     In The

                   Fourteenth Court of Appeals

                               NO. 14-12-01079-CR


                        IN RE KERRY BEAL, Relator

                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                            268th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCR-059320B

                      MEMORANDUM OPINION

      On November 30, 2012, Kerry Beal filed a petition for writ of habeas corpus
seeking release from jail. See Tex. Gov’t Code Ann. § 22.221(d); Tex. R. App. P.
52.
      In his petition, relator contends he is illegally restrained pretrial and that trial
for the charges pending against him will violate the constitutional prohibition
against double jeopardy. We are unable to consider relator’s petition because our
authority to entertain petitions for writ of habeas corpus extends solely to the
actions of judges in civil cases. See Tex. Gov’t Code Ann. § 22.221(d). Our
habeas corpus jurisdiction in criminal matters is appellate only, and we may not
exercise original jurisdiction. See Ex Parte Denby, 627 S.W.2d 435 (Tex. App.—
Houston [1st Dist.] 1981, orig. proceeding).

      We dismiss relator’s petition for want of jurisdiction.



                                                PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            2